We think that the appellant's own evidence establishes the fact that W. C. Crumpton was her agent in the negotiation of the loan with the appellee, Caffey, and that she expressly, or impliedly, delegated or authorized him to use so much of the Caffey loan as was necessary for the purpose of satisfying the existing mortgage held by Mrs. Demming, and that in undertaking to do this Crumpton was her agent and not Caffey's. The appellant admitted that Crumpton had not only been her general attorney for many years, but represented her in procuring the loan represented by the mortgage held by Mrs. Demming, that he notified her of the maturity of this mortgage, and she employed, or authorized, him to procure another *Page 475 
loan for her, and for the express purpose of using so much of the proceeds as was necessary to satisfy said existing mortgage, and that she agreed to, and did in fact, pay him a fee for this purpose. American Mortgage Co. v. King, 105 Ala. 358,16 So. 889; Edinburgh Co. v. Peoples, 102 Ala. 241,14 So. 656. True, we have no written contract here between Mrs. Etheridge and Crumpton, such as existed between the borrower and the attorney in the cases supra, but the facts and circumstances surrounding this transaction and the existing relationship between them brings this case within the influence of said authorities. Moreover, the record discloses a complete ratification by her of Crumpton's action in undertaking to satisfy the Demming mortgage out of the proceeds of the Caffey loan. Crumpton rendered her a statement disclosing an item of $432, withheld for the purpose of satisfying this mortgage, and as to which she acquiesced and trusted him to subsequently send or give her said mortgage. In addition to this, we find her, even after she found out that the Demming mortgage had not been satisfied, in effect assuming the responsibility for Crumpton's misconduct by offering to pay the Caffey mortgage in full and asking for some indulgence, and in no wise claiming or setting up a non-liability for the Demming mortgage because of Caffey's responsibility for the misconduct of Crumpton.
The case of Thompson v. Atchley, 201 Ala. 398, 78 So. 196, relied upon by appellant, while quite similar in some respects to the case at bar, has some vital points of difference. In the first place, Petty had been for years lending money for Mrs. Thompson, and she made the check for the full loan payable to Atchley, to be delivered to him by the bank upon the execution and delivery of Atchley's mortgage to her, thus relying upon Petty to see that the Humes mortgage was satisfied, and when he caused a deduction of this amount from the loan to Atchley he was acting primarily for her, and who was relying upon him to see that the Humes mortgage was satisfied, and the existence of which, the inference is, was known to Mrs. Thompson. Moreover, Petty by a certain written agreement undertook, for the mortgagee, to satisfy the Humes mortgage, thereby negativing the idea that he would or was acting for Atchley in this respect.
Again there was no element of estoppel by ratification on the part of Atchley in said case, such as has been successfully invoked against Mrs. Etheridge in the case at bar.
The decree of the circuit court is affirmed.
Affirmed.
McCLELLAN, SOMERVILLE, and THOMAS, JJ., concur.